Title: To John Adams from John Quincy Adams, 30 November 1807
From: Adams, John Quincy
To: Adams, John



My dear Sir
Washington 30. Novr: 1807.

I received a few days since your very kind letter which I am ashamed of answering by a few lines; but by some accident I have fallen from a state of almost total idleness into an overwhelming flood of business, which leaves me scarcely a quarter of an hour of the day or of the Night—I sent you last week a copy of a volume in the form of a bill which I reported upon the Aggression business and which is now under debate—The mere scribe-work of its compilation (for not much of it is my own) and the attendance upon a large Committee where it was discussed before it came into the Senate has already employed me with sufficient Industry—But on Friday last Mr: John Smith of Ohio made his appearance here—and was going to take his seat—A Resolution for a Committee of enquiry whether he ought not to be expelled was immediately offered, which after some debate was substantially adopted—A Committee of seven was raised of which I have the misfortune to be Chairman; I did not introduce any one of the proposed Resolutions, and as you will see by the printed debates took very little part in the discussion—It was a subject which of all others I was desirous of avoiding, but in vain—The principles and facts involved in this inquiry are of a compass and magnitude, at which I hardly dare to look, and the solicitude to discharge my duty, oppresses me beyond measure.
I remain of my first opinion on my arrival here—The President’s Policy is procrastination—and if G. Britain does not wage complete War upon us, we shall end with doing nothing this Session—
My wife, child and the family where we live are in good health—With my duty and Affection wherever due I am, in hopes of writing to you soon more at length—faithfully yours.
J. Q. Adams